DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on February 8, 2021 has been acknowledged. 
Claims 1, 3, 18 and 23 have been amended. 
Claims 11 – 17 and 19 – 22 are withdrawn from consideration as a result of previous restriction process. 
Claims 24 – 26 are newly presented. 
Currently, claims 1 – 10, 18 and 23 – 26 are pending and considered as set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5, 7 – 10, 18 and 23 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda et al. (Hereinafter Shimoda) (US 2016/0318575) in view of Dackermann et al. (Hereinafter Dackermann) (US 2017/0182986)
	
As per claims 1, 18 and 23, Shimoda discloses a brake control device (See at least abstract) comprising: 
an electronic controller configured to control a first braking unit that is configured to brake a first rotating body of a plurality of rotating bodies of a human-powered vehicle, and a second braking unit that is configured to brake a second rotating body of the plurality of rotating bodies of the human-powered vehicle, the second rotating body being different from the first rotating body (See at least paragraph 23), but does not explicitly teach element of:
the electronic controller being further configured to, upon determining an ABS control is performed to decrease a braking force of the first rotating body, control the second braking unit to increase a braking force of the second rotating body, using a force that is different from hydraulic pressure.
Dackermann teaches element of: the electronic controller being further configured to, upon determining an ABS control is performed to decrease a braking force of the first rotating 
Both Shimoda and Dackermann teach art of bicycle brake control system utilizing ABS.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the electronic controller being further configured to, upon determining an ABS control is performed to decrease a braking force of the first rotating body, control the second braking unit to increase a braking force of the second rotating body, using a force that is different from hydraulic pressure as taught by Dackermann in the system of Shimoda, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Claim 18 further recite a notification device which is taught by Shimoda (See at least abstract and paragraph 15).

As per claim 2, Shimoda and Shimoda disclose wherein the electronic controller is configured to increase the braking force of the second rotating body in accordance with a decrease amount of the braking force of the first rotating body (Dackermann, see at least abstract and paragraph 2 – 3 and 20 – 21).  

As per claim 3, Shimoda and Dackermann disclose wherein the electronic controller is configured to increase the braking force of the second rotating body so that an absolute value of a difference between an increase amount of the braking force of the second rotating body and a decrease amount of the braking force of the first rotating body becomes smaller than or equal to a predetermined difference (Dackermann, see at least paragraph 45).  

As per claim 4, Shimoda and Dackerman disclose wherein the predetermined difference is zero (Dackermann, see at least paragraph 45).  

As per claim 5, Shimoda and Dackerman disclose wherein the electronic controller is configured to increase the braking force of the second rotating body upon determining a decrease amount of the braking force of the first rotating body is occurring that is larger than or equal to a predetermined decrease amount (Dackermann, see at least paragraph 45).  

As per claim 7, Shimoda and Dackerman disclose wherein the electronic controller is configured to adjust an increase rate of the braking force of the second rotating body in accordance with a decrease rate of the braking force of the first rotating body (Dackermann, see at least paragraph 45).  

As per claim 8, Shimoda and Dackerman disclose wherein the electronic controller is configured to decrease the braking force of the second rotating body upon determining the braking force of the first rotating body has increased after the braking force of the first rotating body has decreased  (Dackermann, see at least paragraph 45).  

As per claim 9, Shimoda and Dackermann disclose wherein the electronic controller is configured to determine that the ABS control will decrease the braking force of the first rotating body upon determining a predetermined condition is satisfied (Dackermann, see at least paragraph 3 – 7).  

As per claim 10, Shimoda discloses wherein the electronic controller is configured to determine whether or not the predetermined condition is satisfied based on traveling information related with traveling of the human-powered vehicle (See at least paragraph 96).

As per claims 24 - 26, Shimoda and Dackermann disclose element of:
the electronic controller is configured to control the second braking unit to increase the braking force of the second rotating body using electric power (Dackermann, see at least abstract and paragraph 2 – 3 and 20 – 21).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shimoda and Dackermann in view of Kokubo et al. (Hereinafter Kokubo) (US 2007/0018499).

As per claim 6, Shimoda and Dackermann disclose all the elements of claimed invention but does not explicitly disclose element of: 
whereinPage 2 of 6Appl. No. 16/255,376 Election dated October 27, 2020Reply to Office Action of September 25, 2020the electronic controller is configured to increase the braking force of the second rotating body so that the braking force of the second rotating body does not exceed an upper limit braking force.  
Kokubo teaches element of: 
whereinPage 2 of 6Appl. No. 16/255,376 Election dated October 27, 2020Reply to Office Action of September 25, 2020the electronic controller is configured to increase the braking force of the second rotating body so that the braking force of the second rotating body does not exceed an upper limit braking force (See at least abstract).
Shimoda, Dackermann and Kokubo are in analogous art of vehicle braking control utilizing ABS.
.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 10, 18 and 23 – 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M-Th 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IG AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662